By the Court.
The undertaking to introduce the defendants’ goods did not mean that the plaintiffs warranted that those goods should become popular with the public and should be purchased generally. What it meant was shown by the specific agreement “to use due diligence in the introduction,” etc." It was satisfied if the goods were put on the market, brought to the attention of the public, and an effort made to induce the public to purchase them. There was evidence warranting a finding that this was done.

Exceptions overruled.